Citation Nr: 1742568	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for lumbar spine degenerative disc disease (DDD) and arthritis.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a hearing before the undersigned in July 2016.  A hearing transcript is of record.

In a September 206 decision, the Board reopened the Veteran's previously denied service connection claim for a back disability, based on the receipt of new and material evidence, and remanded the claim to the Agency of Original Jurisdiction (AOJ) for further evidentiary development.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's diagnosed lumbar DDD and arthritis is related to service. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for lumbar spine DDD and arthritis have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a low back disability, which he contends was the result of an injury incurred during service when he fell from a wall or cliff while jogging/walking quickly backwards as he was talking to a superior officer.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including arthritis, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a).

The evidence establishes that the Veteran has current low back disability.  A May 2015 VA examination report included the results of an April 2015 MRI report, which found DDD and L4-5 spinal stenosis.  Arthritis of the lumbar spine was diagnosed as early as in September 2002 by the Veteran's private treating physician, also as result of imaging studies.  

Review of the Veteran's service treatment records (STRs) confirms that he received emergency care and treatment in March 1983, with a complaint of back pain, after falling from a cliff while running and then stepping backward.  The report confirmed that he landed on his feet, but then fell backward onto his back.  The assessment was a minor back contusion.  The Veteran testified during his July 2016 Board hearing that he was grounded from flying duties for approximately one week as a result of the March 1983 back injury, however, this does not appear to be reflected in his STRs.  

Subsequently, an August 1984 annual flight examination report indicated that the Veteran did not report and was not otherwise found to have back problems.  A May 2008 clinical report noted, however, that the Veteran again complained of back pain at that time, with a noted previous history of trauma to the area where the pain was present.  The pain was reproduced on twisting of the back.  The Veteran was grounded from flying duties for five days.  Five days later he was returned to flying duties, apparently upon his request, where he reported "feeling better and ready to fly."  The report noted an assessment of resolved low back strain.  The Veteran's May 2015 separation examination report, dated two days after his low back strain had apparently resolved, included no findings of spine disability.  The Veteran similarly failed to report any history of back pain in association with the examination.  

The Board notes at this juncture that the March 1983 treatment report included a notation of "EtOH," indicating that the Veteran may have been consuming alcohol or have been intoxicated around the time of his accident.  An injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(c)(3)(d) (2016). The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs or alcohol to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301 (c)(3).  Importantly, however, such proximate causation must be established when injuries sustained as a result of the drinking of alcoholic beverages are considered to be willful misconduct.  See Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  Here, no blood alcohol readings were recorded, and no line of duty determination was made as a result of the accident.  There is additionally insufficient evidence to show that the Veteran had progressive and frequent alcohol use to the point of addiction.  Accordingly, the Board finds that the injury cannot be deemed to have been the result of the Veteran's own willful misconduct.

The Veteran credibly reported during his July 2016 Board hearing that following his separation from service, he first sought treatment from back pain in approximately 1988.  He reported that he saw two different physicians but that one retired and the other was deceased, and therefore, that records from these providers were no longer available.  

The first medical evidence of record of treatment for back pain following the Veteran's separation from service is found in a March 1999 private treatment report where he had reported having had low back pain for three days, without any injuries or falls.  A September 2000 private treatment report indicated that he reported having back spasms as a result of an injury to his back a few days before.  The record additionally includes a September 2000 medical history report, which noted the Veteran's in-service back injury in 1983, and history of back pain in 1985.  

Continuing treatment records reveal on and off again complaints of back pain.  A September 2002 report noted that the Veteran's  in-service back injury in 1983, and the report noted that he had been having four acute episodes of back pain on average which could be attributed to the original injury.  A later, October 2009, treatment report from the Veteran's private physician again noted that the Veteran had had on and off back pain for years, with a history of a back injury. 

The Veteran has been afforded VA examinations to attempt to obtain an adequate opinion with respect to the nature and etiology of his low back pain.  During an April 2013 VA examination, he reported having low back pain ever since his in-service injury in 1983.  The examiner opined that it was less likely than not that the Veteran's back disability was incurred in or caused by the in-service injury because review of the claims file was significant for a one-time visit in 1983 for low back pain, and the separation examination in May 1985 was negative for complaints of low back pain and examination of the back was normal.

In the report of a May 2015 VA examination, the examiner noted the Veteran's fall onto his back in March 1983, with no noted bruising or abnormal gait.  He noted the back strain incident in May 1984, and that the Veteran was evaluated again after five days of rest for treatment of the low back strain, which had then resolved.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  In support of his conclusion, the examiner noted that the most common cause of central canal spinal stenosis was degenerative causes.  The examiner also noted that the Veteran's back injury occurred in military service 32 years earlier, and that it was "not possible to determine if the present findings are due to the injury to the back [that] occurred during the Veteran's military service."

In January 2017, an additional VA opinion with respect to the etiology of the claimed low back disability was obtained from the examiner that conducted the May 2015 VA examination.  The examiner provided the same negative opinion as before, and noted that the Veteran was apparently in good condition following his release from emergency treatment in March 1983.  The examiner also noted that following the Veteran's grounding in May 1985, the assessment upon his return was resolved lower back strain.  The examiner additionally relied on the Veteran's May 1985 separation examination report that stated that there was no recurrent back pain, and no use of a brace or back support.  The examiner finally noted that without documentation, it was not possible to attribute current complaints of severe low back pain to incidents of low back pain and lower back strain which occurred during the Veteran's service.  The examiner finally noted that the development of degenerative disc disease and spinal stenosis could be due to the aging process.

The VA examination reports of record do not appear to have fully addressed the Veteran's contentions of on and off again back pain, occurring regularly through the years, as noted in his lay reports and in the medical evidence.  Rather, the examination reports appear to focus on a supposed lack of evidence of treatment between the Veteran's in-service injury and incident of a back strain during service, and his current back disability diagnoses.  The opinions, consequently, do not provide a clear explanation as to why current back disability is not at least as likely as not etiologically related to the Veteran's in-service back injury and subsequent back strain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence"); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning).

Moreover, the VA opinions of record have not provided a likely, alternative etiology for the Veteran's current back disability.  In addition, as argued by the Veteran's representative in the September 2017 informal hearing presentation, to the extent that May 2015 opinion indicated that it was not possible to attribute current disability to in-service injury, given a supposed gap of 32 years in the record, and that the January 2017 VA opinion indicated only that a current back disability "could be due to the aging process," the opinions have not foreclosed the possibility that the Veteran's low back disability is the result of his in-service injury.

The Veteran has submitted additional evidence in support of his claim, including statements from former fellow service members and friends.  In a May 2015 statement, C. W. W., III, gave a report of the Veteran's in-service injury.  He noted that while he did not go to the hospital with the Veteran, he could attest that the Veteran appeared to have problems with his back until he, Mr. W., was transferred from the unit.  In a July 2013 statement, T. A. S., also gave a report of the Veteran's in-service injury and attested to the fact that the Veteran's back condition had persisted, off and on, to the present day.  

After weighing the evidence, the Board finds that based on the competent and credible evidence of on and off again back pain continuing since service, including lay assertions of the continuing back pain supported by evidence of reports of such continuing pain to healthcare providers, a sufficient nexus has been established between the Veteran's current degenerative disc disease and spinal stenosis, and his in-service back injury and subsequent apparent lumbar strain.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008) (lay evidence may suffice to prove service connection on its own merits); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) ("Lay evidence may provide sufficient support for a claim of service connection . . . .").

The evidence is thus at least evenly balanced as to whether the Veteran's current low back disability is related to his in-service back injury and apparent low back strain.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In light of the favorable decision to grant the claim of entitlement to service connection for a low back disability, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless.


ORDER

Entitlement to service connection for lumbar spine DDD and arthritis is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


